Citation Nr: 0935972	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-15 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to service connection for a psychiatric 
disability (claimed as sleeplessness, anxiety, chills 
symptoms, depression, nightmares and war intrusive thoughts).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from  September 1953 to 
August 1955 and from August 1957 to August 1975, when he 
retired.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.

In February 2009, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is associated with the claims folder 
and has been reviewed.


FINDINGS OF FACT

1.  The Veteran does not have a current psychiatric 
disability (claimed as sleeplessness, anxiety, chills 
symptoms, depression, nightmares and war intrusive thoughts) 
that had its onset in service or is otherwise related to 
active duty.  

2.  For the period prior to December 30, 2008, the Veteran's 
bilateral hearing loss was manifested by no worse than level 
VI hearing impairment of the right ear and level III hearing 
impairment of the left ear.  

3.  From December 30, 2008, the Veteran's bilateral hearing 
loss is manifested by no worse than level VI hearing 
impairment of the right ear and level V hearing impairment of 
the left ear.  


CONCLUSION OF LAW

1.  A psychiatric disability (claimed as sleeplessness, 
anxiety, chills symptoms, depression, nightmares and war 
intrusive thoughts) was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  For the period prior to December 30, 2008, the criteria 
for a 10 percent evaluation for bilateral hearing loss are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic 
Code 6100, Table VIa (2008).

2.  For the period from December 30, 2008, the criteria for a 
20 percent evaluation for hearing loss are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, Table VIa 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2008).

In correspondence dated in March 2006, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2008).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist the Veteran includes assisting in the 
procurement of service medical and pertinent treatment 
records and providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case VA has 
obtained the Veteran's service medical records and VA and 
private treatment records.  VCAA also requires VA to provide 
a medical examination when such an examination is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159.  The Veteran had VA audio examinations in 
April 2006 and December 2008.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for a psychiatric 
disability because the evidence suggests that psychiatric 
symptomatology in service was acute and not a manifestation 
of chronic disability.  On psychiatric work-up on separation 
from service and on VA examination shortly after service, no 
psychiatric pathology was exhibited.  Furthermore, there are 
no current diagnoses of a psychiatric disability, and no true 
indication that the Veteran has pertinent disability 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the negative examination 
performed at separation from service, the normal findings on 
the post service VA examination, and the lack of evidence of 
current disability, there is no likelihood that a current 
examination would aid in the adjudication of the claim.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio, supra.

II.  Entitlement Service Connection for a Psychiatric 
Disability 

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
A "current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a). When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, supra. at 54.

The Veteran asserts that he currently has sleeplessness, 
anxiety, chills symptoms, depression, nightmares and 
intrusive thoughts related to service.  A review of the 
Veteran's service medical records reveals that he was seen 
for complaints of stomach distress in July 1968 and 
impressions included neurosis.  In September 1973 he 
complained of headaches in the back of his head, dizzy 
spells, and insomnia for several months.  He was diagnosed 
with occipital headaches of unknown etiology and vertigo, 
possibly secondary to inner ear disease.  There was no 
neuropsychiatric diagnosis rendered, but it was noted that he 
was prescribed Valium for nervousness.  The Report of Medical 
Examination dated March 1975, for purpose of retirement from 
active duty, showed a normal psychiatric evaluation.  In that 
report, the examiner noted "Nervousness, Jul 68 and Sept 73, 
related to personal problems, treated with Valium with 
resolution of symptoms, no recurrence; no [complications], no 
[sequela.]"  On VA examination in October 1975, there were 
no complaints or findings of a psychiatric disability.  

There is no post service medical evidence of any complaints, 
treatment or diagnosis of a  psychiatric disability or any 
manifested symptoms that the Veteran currently has a 
psychiatric disability.  While the Veteran exhibited 
psychiatric symptoms in service, on examination at separation 
from service, no psychiatric disability was exhibited.  
Following service, the Veteran was afforded a VA examination, 
which again was negative for psychiatric pathology.  The 
Veteran has complained of current psychiatric problems which 
he relates to service, but there is no current diagnosis of a 
psychiatric disability.  In the absence of any currently 
diagnosed  psychiatric disability, service connection may not 
be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v.  Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed 
disability does not exist].  

The Veteran testified at the Board hearing that in 1968 he 
started developing malaria-like symptoms, which causes 
shivering and chills and nighttime hypothermia attacks.  
Hearing Transcript (Tr.), p. 3.  To the extent that the 
Veteran contends that he has a current psychiatric 
disability, it is well-established that lay persons without 
medical training such as the Veteran are not competent to 
comment on medical matters such as a diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 
C.F.R. §  3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for at  
psychiatric disability (claimed as sleeplessness, anxiety, 
chills symptoms, depression, nightmares and war intrusive 
thoughts) and the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  
The benefit sought on appeal is accordingly denied. 



III.  Entitlement to a Compensable Evaluation for Bilateral 
Hearing Loss

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where 
entitlement to compensation has already been established, VA 
must address the evidence concerning the state of the 
disability from the time period one year before the claim for 
an increase was filed until VA makes a final decision on the 
claim.  Court has held that consideration of the 
appropriateness of a staged rating is required.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The assigned evaluation for hearing loss is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the applicable criteria, ratings for hearing 
loss are determined in accordance with the findings obtained 
on audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable (zero percent) to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests (Maryland CNC), together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The 
rating criteria establish eleven auditory acuity levels 
designated from I to XI.  As set forth in the regulations, 
Tables VI, VIa, and VII are used to calculate the rating to 
be assigned.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100) 
(2008).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86(a) (2008).  When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz,  Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral. Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

By way of background, the RO initially granted service 
connection for bilateral high frequency sensorineural hearing 
loss in January 1976, based on an in-service diagnosis of 
bilateral hearing loss and post-service VA examination in 
October 1975 also diagnosing the Veteran with bilateral high 
frequency hearing loss.  A zero percent evaluation was 
assigned.  

VA audiological examination in April 2006 revealed mild to 
severe sensorineural hearing loss from 500 to 4000 Hertz of 
the right ear, with normal middle ear function and decreased 
word recognition score.  The left ear was productive of mild 
to moderately sensorineural hearing loss from 500 to 4000 
Hertz with normal middle ear function and decreased word 
recognition score.  The April 2006 examination results 
documented a puretone threshold average of 71 for the right 
ear and 61 for the left ear.  The Maryland CNC speech 
recognition score was 86 percent for the right ear and 88 
percent for the left ear.  Based on those results with the 
utilization of Table VI, the Veteran had level III hearing 
impairment in the right ear and level III hearing impairment 
in the left ear.  However, the Veteran exhibited an 
exceptional pattern of hearing impairment in the right ear, 
with the puretone threshold at each of the fours specified 
frequencies at 55 decibels or more.  Based on those results 
with the utilization of Table VIa, the Veteran had level VI 
hearing impairment in the right ear.  Applying the results to 
Table VII, a ten percent disability rating was warranted for 
bilateral hearing loss based on the April 2006 VA 
examination.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).  
Thus, the examination results from April 2006 provided a 
basis for the assignment of a 10 percent schedular 
evaluation.

The Veteran underwent further VA audiological examination in 
December 2008.  A diagnosis of bilateral moderate to severe 
sensorineural hearing loss from 500 to 4000 Hertz, with 
normal middle ear function and word recognition scores 
decreased.  At that time, examination results documented 
exceptional patterns of hearing impairment in that the 
puretone threshold at each of the frequencies from 1000 to 
4000 Hertz were greater than 55 decibels, with a puretone 
threshold average of 73 for the right ear and 66 for the left 
ear.  The Maryland CNC speech recognition score was 76 
percent for the right ear and 78 percent for the left ear.  
Based on those results with the utilization of Table VI, the 
Veteran had level IV hearing impairment in the right ear and 
level IV hearing impairment in the left ear.  Based on those 
results with the utilization of Table VIa, the Veteran had 
level VI hearing impairment in the right ear and level V 
hearing impairment in the left ear.  Applying the results to 
Table VII, a 20 percent disability rating would be warranted 
for bilateral hearing loss based on the December 2008 VA 
examination.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).  
Accordingly, a 20 percent rating is warranted for service-
connected bilateral hearing loss from December 30, 2008 when 
the evidence shows that the Veteran's bilateral hearing loss 
had worsened.

There is also a private medical report reflecting audiometric 
test results from December 2008, but the results were not 
certified and it is not clear that Maryland CNC testing was 
performed or what the puretone threshold values were.  Since 
this examination was performed on the same month as the VA 
examination was done, the VA examination findings have been 
used to evaluate his level of hearing impairment.  

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered.  When the disability picture is so exceptional or 
unusual that the normal provisions of the rating schedule 
will not adequately compensate the Veteran for his service-
connected disability, referral for extraschedular 
consideration is indicated.  Neither frequent hospitalization 
nor marked interference with employment due to the Veteran's 
service-connected bilateral hearing loss has been 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).  In the December 2008 VA examination, the 
examiner stated that the Veteran's bilateral moderate to 
severe sensorineural hearing loss significantly affects 
communication in the Veteran's employability.  The Board 
notes that the Veteran does not make any claims stating that 
the hearing loss affects his work.  The Veteran is currently 
not employed due to voluntary retirement.  The Board also 
notes that there is no evidence that the Veteran is 
frequently hospitalized for his hearing loss.  Therefore, the 
Board finds that a referral for extraschedular consideration 
is unwarranted.


ORDER

Service connection for a psychiatric disability is denied.  

Effective prior to December 30, 2008, a 10 percent rating for 
bilateral hearing loss is allowed, subject to the laws and 
regulations governing the payment of monetary awards.

Effective from December 30, 2008, a 20 percent rating for 
bilateral hearing loss is allowed, subject to the laws and 
regulations governing the payment of monetary awards.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


